Citation Nr: 0529765	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

This case was remanded by the Board in March 2005 for further 
development and is now ready for appellate review.


FINDINGS OF FACT

1.  The Board denied service connection for a low back 
disorder by decision dated in April 1999.  The veteran did 
not appeal that decision.

2.  The Board's April 1999 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder on any basis.  

3.  In April 2002, the veteran filed the current claim 
seeking to reopen the claim of service connection for a low 
back disorder.

4.  Evidence received since the Board's April 1999 decision, 
which consists of contemporaneous private medical evidence, 
duplicative service medical records, disability examinations, 
a VA diagnostic testing report, and the veteran's sworn 
testimony and written statements, does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's April 1999 
decision denying the claim of entitlement to service 
connection for a low back disorder is not new and material 
and the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  This version of the regulation became 
effective in August 2001.  As the veteran filed his claim in 
April 2002, this version of 38 C.F.R. § 3.156(a) is 
applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed an initial claim for a low 
back disorder in November 1996.  This claim was denied by the 
Board in April 1999 and he did not appeal.  In April 2002, he 
filed the current claim seeking to reopen the claim of 
service connection for a low back disorder.  He maintained, 
in essence, that he developed a low back disorder while on 
active duty and was receiving Social Security benefits due to 
a low back disorder.  

Turning now to the issue on appeal, the Board finds that the 
evidence does not support the veteran's claim to reopen.  To 
that end, the Board notes that evidence submitted since the 
April 1999 denial includes private medical records, duplicate 
service medical records, disability examinations, VA 
diagnostic testing, various written statements submitted by 
the veteran himself, and testimony at a personal hearing.     

In his written statements and personal hearing testimony, the 
veteran asserts that he injured his low back while on active 
duty and continued to have low back problems.  He stressed 
that he was receiving Social Security benefits due to a low 
back problem.  Although the statements and testimony were 
offered since the April 1999 decision and are new, this 
evidence is essentially duplicative of the same arguments 
that the veteran has maintained all along.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.

Accordingly, the Board concludes that the veteran's sworn 
testimony and written statements are not "new" and 
"material" to reopen his claim as required under the 
applicable statutory and regulatory provisions.  Moreover, he 
is not competent to establish a medical relationship between 
a current low back disorder and any incident of his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Next, the Board has considered the private medical evidence 
submitted since April 1999 showing on-going treatment for, 
among other things, a low back disorder.  As an example, in a 
December 1999 note, a private physician related that the 
veteran complained of low back pain.  X-rays showed 
significant degenerative disc disease at the L5-S1 level.  
However, the physician made no mention of a relationship 
between the veteran's complaints and military duty.

In an Idaho Disability Determination examination dated in 
April 2001, the examining physician related that the veteran 
had been his patient for several years.  While he listed 
several medical problems, including coronary artery disease, 
diabetes, and depression, he made no mention of a low back 
disorder.  Therefore, this evidence is not supportive of the 
veteran's claim to reopen.

In a May 2001 Idaho Disability Determination examination, the 
veteran reported having back pain all the time.  He related 
that he was unable to sit or stand for any period of time, 
was unable to lift without pain, and had had difficulty 
walking since 1964.  He testified that he had had five heart 
attacks, five back injuries, and a knee injury.  

He stated that he had "back surgery" in October 1964 (two), 
a third in November 1964, a fourth in February 1965, a fifth 
in May 1974, and a sixth in June 1981.  Parenthetically, 
while it has been confirmed in the service medical records 
that the veteran complained of back pain on several 
occasions, there is no indication that he underwent back 
surgery while on active duty.

The physician reported that it was difficult to get reliable 
data on the basis of the physical examination.  He indicated 
that X-rays did not show degenerative disc disease of the 
lumbar spine.  He recommended light to moderate duty work 
level.  However, a May 2001 X-ray report shows L5-S1 
degenerative disc and facet joint disease.  

Nonetheless, the physician's only reference to a relationship 
between the veteran's low back complaints and military duty 
was the veteran's statements themselves.  However, the 
veteran's statements to the physician regarding his past 
medical history are not, in and of themselves, sufficient to 
reopen a claim for service connection.  

The Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Thus, although 
new, this evidence is not probative as it does not indicate a 
causal relationship between a low back disorder and the 
veteran's active duty service some 30 years earlier.  

Significantly, none of the private physicians addressed the 
critical issue of a relationship between the veteran's low 
back symptomatology and military service.  Although the 
veteran continues to assert a relationship between his 
current complaints and military service, there is simply no 
competent medical evidence to support his contentions.

Therefore, the Board finds that the additional medical 
evidence submitted since the April 1999 Board decision is not 
new and material, does not raise a reasonable possibility of 
substantiating the veteran's claim, and does not warrant 
reopening of the claim of service connection.  

The next items for consideration are selected service medical 
records showing treatment on several occasions for low back 
pain.  This evidence (in additional to the complete service 
medical records, including a normal service separation 
examination) was specifically considered by the Board in its 
April 1999 decision.  Accordingly, the Board finds that this 
evidence is duplicative of evidence previously considered and 
is, therefore, not "new" as required under the applicable 
statutory and regulatory provision and cannot support a claim 
to reopen.

In response to a Board remand, the veteran submitted 
additional medical evidence regarding disability insurance, 
including the Idaho Disability Determination examinations and 
X-ray report referenced and discussed above.  

Also included for consideration was an application for 
disability insurance indicating that the veteran sustained an 
accident or sickness in February 2001.  The "nature of 
injury or sickness" listed diabetes, deteriorating discs in 
the lumbar spine, five heart attacks, and two heart surgeries 
(the last in 1996), and indicated that the doctors were 
advising that the veteran have fusion surgery on his back.

An Attending Physician's Statement noted that the veteran 
first had symptoms in July 1996.  He had ceased working due 
to his disability in February 2001.  The primary diagnosis 
was coronary artery disease, the secondary diagnoses were 
diabetes and degenerative arthritis, and the subjective 
complaints included shortness of breath, chest pains, and 
painful walking.  The physician concluded that the veteran 
had a combination of coronary artery disease, diabetes, and 
degenerative joint disease, all of which combined to make him 
disabled.

Finally, included in the post-Remand evidence, was a Residual 
Physical Functional Capacity Assessment form dated in June 
2001.  It was reported that the veteran had a history of back 
surgeries and left knee surgery.  His postural, manipulative, 
visual, communicative, and environmental limitations were 
noted, and his symptoms were outlined.  The reviewing 
physician indicated that the veteran's complaints were all 
supported with X-ray evidence and examination findings. 

Nonetheless, none of the medical evidence submitted regarding 
the veteran's disability insurance claim (application, 
Attending Physician Statement, Functional Capacity 
Assessment) support a finding of a relationship between the 
veteran's low back complaints and military duty.  Although 
new, as it was not considered at the time of the April 1999 
Board decision, this evidence is not probative as it does not 
indicate a causal relationship between the veteran's current 
back disorder and active duty service.  

Next, the veteran submitted a copy of a February 2005 CT scan 
showing degenerative changes of the lumbar spine, most 
pronounced at level L5-S1.  While the veteran clearly has a 
current low back disability, the CT scan is not material as 
it does not address the critical question of whether there is 
a relationship between the veteran's current complaints and 
military service.  

Parenthetically, the veteran has argued that, by definition, 
new and material evidence has been submitted by virtue of the 
remand development itself.  The Board disagrees.  While 
conceding that the evidence submitted in response to the 
March 2005 Board remand is "new," as it was not previously 
submitted, it is not "material," as it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Moreover, none of the evidence raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim to reopen based on new and material evidence is denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in May 2002 and July 
2002, prior to the initial adjudication of his claim.  He has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the July 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran was asked to 
submitted evidence to support a reopening of his claim.  That 
evidence has been associated with the claims file, including 
additional evidence submitted subsequent to a Board remand.  
Further, the veteran requested and was provided with a 
personal hearing at the RO in May 2003.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denial.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a low back 
disorder is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


